Citation Nr: 1316021	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-46 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claims on appeal.

The Board notes the Veteran requested a hearing in his November 2010 substantive appeal, but he failed to appear for his hearing despite multiple proper notices being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a headache disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A migraine headache disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

3.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an attorney and has submitted argument in support of his claims that have referenced the applicable law and regulations necessary to grant service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In that regard, the Board recognizes that the results from audiometric testing in March 2009 have not been associated with the claims file.  As will be discussed in greater detail below, however, the Veteran's claim hinges not on whether he has a current diagnosis of a hearing loss disability, but whether such disability is related to his military service.  As audiogram results would fail to demonstrate anything other than a current sensorineural hearing loss disability, which is conceded, a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See id.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for his hearing loss and tinnitus claims in September 2010.  The examiner considered the Veteran's claims of hearing loss and tinnitus onset in service; however the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or the result of exposure to military aircraft noise, as claimed by the Veteran, because enlistment and discharge audio examinations were normal and after service the Veteran worked around noise in factories and truck driving.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's hearing loss and tinnitus claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's headache claim, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current headache disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of symptomatology from service and no competent and credible evidence otherwise linking any current headache disability to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include organic diseases of the nervous system (such as sensorineural hearing loss and migraine headaches), manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2012).  In this case, the Veteran was not diagnosed with sensorineural hearing loss or migraine headaches in service or within one year of separation from service.  To the extent the Veteran claims that his hearing loss or migraine headaches began in service or within one year of separation from service, as will be discussed in greater detail below, the Board finds such representations not credible.  As such, entitlement to service connection on a presumptive basis is not warranted.


To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Headaches

The Veteran claims that during service he was sprayed with jet fuel when a fuel line burst and that the fuel got into his eyes.  Since that time, the Veteran contends that he has experienced severe daily headaches.       

The Veteran's service treatment records include an August 1959 record wherein the Veteran reported during an eye examination that he had experienced headaches with reading for the previous 3 to 4 months.  The Veteran was prescribed eyeglasses.  In November 1959, the Veteran reported a 3 day history of sore throat and headache.  The assessment was an upper respiratory infection and sinusitis.  At the time of the Veteran's January 1960 separation examination, he denied a past or current history of frequent or severe headaches and described his present health as "Good."    

After service, the claims file does not include any documentation of a diagnosis of or treatment for migraine headaches for multiple decades.  Indeed, on numerous occasions prior to bringing his current claim for disability benefits he explicitly denied headaches, including in June 1998, June 1999, November 2000, July 2001, October 2003, and October 2004.  

When the Veteran brought his claim for entitlement to service connection for headaches, in November 2008, he reported "severe headaches on a daily basis" since being doused with jet fuel in service that got into his eyes.    

Initially, the Board notes that the claims file does not include a medical diagnosis of migraines or other headache disability.  That said, the Board recognizes that headaches are the type of symptom that is capable of lay observation and, as such, the Veteran's representations of severe daily headaches are entitled to consideration.

Even were the Board to presume that the Veteran had a current chronic headache disability, however, the only evidence of record linking the Veteran's current headaches to his military service is the Veteran's representations of in-service onset and continuity thereafter.  As noted, the Veteran is competent to report events experienced or observed, such as headaches.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the timing of onset of headaches and/or continuity of headaches from service are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records include two representations of headaches.  The first, in August 1959 noted a 3 to 4 month history of headaches when reading.  The subsequent November 1959 record noted a 3 day history of sore throat and headaches that were associated with an upper respiratory infection and sinusitis.  Significantly, at the time of separation in January 1960 the Veteran denied a current problem with headaches.  Thus, while there are reports of headaches, after the prescription of eyeglasses in August 1959 the only evidence of headaches is over the course of 3 days, which were specifically attributed to a separate disease entity, and the Veteran denied ongoing headaches at the time of his January 1960 separation examination.  

Of even greater significance, during post-service treatment for eye problems, which he now attributes to be the cause of his headaches, the Veteran consistently denied headaches over the course of multiple years.  Thus, the claims of the Veteran that he has experienced a continuity of headaches from service are not supported by the record.    

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran began to experience headaches in service and continuing thereafter.  Rather, the Veteran specifically denied a history of frequent or severe headaches at the time of separation from service.  Moreover, the Veteran consistently denied headaches during treatment for eye problems over the course of many years prior to filing his current claim.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of experiencing ongoing migraine headache problems beginning during his period of active service.  Because of the inconsistency, the Board finds that the Veteran's allegations are not credible and have no probative value.

In summary, the sole evidence of record that the Veteran has a current chronic headache disability that was incurred in or otherwise related to his military service is his own non-credible statements.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Hearing Loss and Tinnitus

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure due to service as a security guard for B-52 bombers while serving in the Air Force.  

The Veteran's DD-214 confirms his MOS as an Apprentice Air Policeman in the 28th Combat Defense Squadron.  While the Veteran's MOS is not one necessarily associated with significant noise exposure, given his contentions of in service noise exposure and that his posting does not preclude such noise exposure, for the purpose of this decision alone exposure to significant acoustic trauma will be presumed.  

The above notwithstanding, the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  At the time of entrance into service in November 1958, whispered voice testing was 15 out of 15.  At his separation examination, in January 1960, audiometric testing showed bilateral hearing acuity within normal limits.  At both entrance and separation, the Veteran denied a current or past history of ear trouble.  Thus, the Veteran's service treatment records are simply devoid of any findings consistent with in-service incurrence of chronic hearing loss or tinnitus.

After service, the records indicate a diagnosis of bilateral sensorineural hearing loss by at least March 2009, for which he was prescribed hearing aids.

The Veteran was afforded a VA examination in September 2010.  The examiner noted review of the claims file.  The Veteran reported in-service noise exposure from B-52 bombers while serving in the air police.  After service, the Veteran incurred occupational noise exposure from factory work for 12 years and as a truck driver for 12 years.  The Veteran reported current constant tinnitus that began during his military service.  Following audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus, but concluded that the disabilities were not caused by or the result of exposure to military aircraft noise.  As to rationale, the examiner noted that enlistment and discharge examinations showed normal hearing bilaterally and the Veteran worked around noise in both of his post-service jobs, in factories and truck driving.

The Board finds the opinions expressed in the September 2010 VA audiologist's examination report of significant probative value.  The report was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  It is clear the audiologist reviewed the Veteran's service treatment records, taking note of the whispered voice test on entrance and separation and audiometric testing on separation.  The examiner also considered the Veteran's contentions, but concluded that given the normal hearing at entrance and separation from service and the extended history of post-service occupational noise exposure that the Veteran's current hearing loss and tinnitus were not caused by or the result of his military service, specifically as a result of the Veteran's claimed exposure to military aircraft noise.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the September 2010 VA examination report to be the most probative evidence of record as to whether his current hearing loss and tinnitus disabilities are related to service.

The Board has considered the Veteran's contentions that his current bilateral hearing loss and tinnitus were caused by his in-service exposure to military aircraft.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing and ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

As to the Veteran's bilateral sensorineural hearing loss, however, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting that the Veteran now sincerely believes that he has experienced hearing problems since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss as demonstrated on audiometric testing and his military service.  As noted, the examiner took into account the Veteran's assertion, but also considered the results of objective hearing tests during service, and the nature of exposure to loud noise that occurred both during and after service.  In addition, the Board finds the Veteran's reports of an onset of hearing loss in service significantly problematic given that he denied a history of current or past ear problems at the time of his separation from service.  The Board finds it reasonable to conclude that had he started experiencing difficulty hearing during service that he would have reported that fact at the time of separation, rather than denying ear problems and asserting that he was in good health.  For these reasons, the Board is of the opinion that the September 2010 VA audiologist's opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.   

As to the Veteran's tinnitus claim and with respect to his contentions of a continuity of tinnitus from service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Tinnitus is not such a listed disease entity.  Therefore, establishment of service connection on that basis is not warranted.

As to otherwise granting entitlement to service connection for sensorineural hearing loss or tinnitus based on the provisions of 38 C.F.R. § 3.303(a) and (d), given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology in light of the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, bilateral hearing loss and tinnitus was not diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current bilateral hearing loss and tinnitus to service, and, in fact, there is medical evidence to the contrary.  The Board finds the Veteran's current representations of ongoing decreased hearing acuity and tinnitus from service particularly problematic given his denial of past or current ear problems at the time of his January 1960 separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also is seeking entitlement to service connection for an eye disability.  Specifically, the Veteran reports ongoing bilateral eye pain after getting jet fuel in his eyes during service.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veteran's service treatment records include an August 1959 complaint that his eyes tired easily.  The Veteran was prescribed prescription eyeglasses.  The service treatment records do not include treatment for the Veteran's eyes or other problems involving getting doused in jet fuel.

After service, records from at least 1997 document multiple eye problems, including dry eye and field loss due to choroidal scars.  Although the Veteran has certain non-service related risk factors noted, such as diabetes mellitus, the medical evidence of record does not document the specific cause of the majority of the Veteran's eye problems.  Unlike the Veteran's headache claim, discussed above, for several years prior to bringing his claim for benefits the Veteran reported an eye injury due to getting jet fuel in his eyes some years previously.

As noted above, VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Given the documented in-service eye problems, the Veteran's reports of eye injury due to jet fuel in the eyes made multiple years prior to filing his current claim for benefits, his current assertions that getting jet fuel in his eyes during service caused his current problems, and his multiple current eye diagnoses, the Board finds sufficient evidence to meet the low threshold required for an examination under McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his eyes.  (In that regard, the examiner is requested to clarify whether the Veteran's claim is for residuals of a left eye, right eye, or bilateral eye disability.)  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any current eye disability had its onset during military service or is otherwise related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


